05/31/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 22-0133


                                          DA 22-0133
                                     _________________

MEGAN SAYLER,

               Petitioner and Appellee,

      v.                                                             ORDER

YAN SUN,

               Respondent and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 10, 11, and 12 of the
Montana Rules of Appellate Procedure.          After reviewing the opening brief of the
Appellant, Yan Sun, which was filed electronically on May 31, 2022, this Court has
determined that the brief does not comply with the below-referenced Rule and must be
resubmitted.
       M. R. App. P. 10(7) requires the redaction of confidential personal information
from documents filed with the Clerk of the Supreme Court, including the “full birth
dates” of any person—including children at the center of a parenting dispute. The Court
has determined that page three of Appellant’s brief lists the full birth date for T.S.J.—the
child at the center of the parties’ dispute. To comply with M. R. App. P. 10(7), Appellant
must remove this reference to T.S.J.’s full birth date. In making this correction, we
advise Appellant that references to the month and year of T.S.J.’s birth alone—that is,
references which do not include an exact day of the month—are acceptable under M. R.
App. P. 10(7).
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within fourteen (14) days of the date of this
Order the Appellant shall electronically file with the Clerk of this Court a revised brief
containing the revisions necessary to comply with the specified Rule and that the
Appellant shall serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.
       DATED this 31st day of May, 2022.


                                                         For the Court,


                                                         By ________________________
                                                                        Justice




                                                                                   Electronically signed by:
                                                                                       Laurie McKinnon
                                                                              Justice, Montana Supreme Court
                                                                                         May 31 2022